DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2020 and September 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other end” in line 3 and “the other ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1334334.
As to claim 1, KR10-1334334 discloses a device (120), as illustrated in Figures 1-9, for gripping an object (110) comprising a pair of grippers (132b) each having a gripping surface (136) formed with a plurality of fine  channels (136a); a driver (133,134) for driving the pair of grippers; a pump (181) connected to at least one of the plurality of fine channels (136a) to supply a fluid to the at least one of the plurality of fine channels; and a controller (183) for controlling the pump to adjust an amount of the fluid supplied to the gripping surface (controller 183 controls the operation of the vacuum pump 181 based on the information of the vacuum detector 182 – see KR10-1334334 Google Patents English Translation).
With claim 2, a sensor (182)  for measuring a magnitude of force corresponding to a weight of the object, wherein the controller controls the pump on the basis of a measured value from the sensor. (controller 183 controls the operation of the vacuum pump 181 based on the information of the vacuum detector 182 – see KR10-1334334 Google Patents English Translation).
With claim 4, at least one of the plurality of fine channels has one end connected to the gripping surface and other end opposite to the one end; and the pump supplies the fluid to the at least one of the 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    567
    918
    media_image1.png
    Greyscale
            Other/Another Ends
                                                               One End

With claim 5, at least one of the plurality of fine channels, a cross-sectional area at one end thereof is substantially equal to a cross-sectional area at the other end thereof.
With claim 9, it is best interpreted (based on Figure 3) that the plurality of fine channels are spaced apart from one another by a substantially uniform distance.
Allowable Subject Matter
Claim 3 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lessing’803, Lin, Lessing’821, Curhan’424, and Curhan’156 are cited as being relevant art, because each prior art shows a pair of grippers and a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651